Citation Nr: 1216465	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-47 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right shoulder disorder.  


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to November 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In his December 2009 substantive appeal, the Veteran indicated that he wanted a hearing before the Board to be held at a local VA office.  This is referred to as a Travel Board hearing.  There is an option on the substantive appeal form (VA Form 9) for a video-conference hearing.  The Veteran did not select that option.  The RO sent him a letter in December 2009 advising him of the different types of hearings available.  It enclosed a document entitled "Request for Change of Travel Board Hearing."  This document informed him that if he wanted to change his current request for a Travel Board hearing he should mark the choice below.  Below were several options, including selecting a video-conference hearing in place of the Travel Board hearing.  It also informed him that his request for a Travel Board hearing would remain on the RO's list until his name came up for the hearing or he asked the RO to withdraw or change his request.  The Veteran did not respond.  

On April 27, 2011, the RO certified the appeal to the Board via a VA Form 8. On May 5, 2011, the RO sent a letter to the Veteran informing him that a video conference hearing had been scheduled in June 2011.  He did not respond or report for the hearing.  

The Veteran requested a Travel Board hearing and never changed that request.  Consistent with regulation and with the letter sent to him in December 2009, he must be afforded the opportunity to attend the hearing that he requested.  See 38 C.F.R. § 20.704 (2011).  

Accordingly, the case is REMANDED for the following action:


The RO/AMC must schedule the Veteran for his requested hearing before a traveling Veterans Law Judge from the Board, sitting at the local VA office. The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2011).  After the hearing, or if the Veteran fails to report for the scheduled hearing or withdraws his hearing request, the claims file should be returned to the Board in accordance with current appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

